[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                             No. 08-13609                 ELEVENTH CIRCUIT
                                                              FEB 27, 2009
                         Non-Argument Calendar
                                                           THOMAS K. KAHN
                       ________________________
                                                                CLERK

                        Agency Nos. A99-550-276
                             A99-547-998

JESUS ALFONSO FERRER MARCANO,
PATRICIA MYRIAM UROSA URDANETA,

                                                                    Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                           (February 27, 2009)

Before TJOFLAT, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:
       Jesus Alfonso Ferrer Marcano (“Ferrer”), on behalf of himself and his wife,

Patricia Myriam Urosa Urdaneta (“Urosa”), petitions us for review of a final order

by the Board of Immigration Appeals (“BIA”) affirming the Immigration Judge’s

(“IJ”) denial of his claims for asylum and withholding of removal. The BIA

agreed with the IJ’s adverse credibility finding and her determination that Marcano

failed to provide sufficient additional evidence to show his eligibility for asylum or

withholding of removal. Based on our review of the record, we DENY the

petition.

                                 I. BACKGROUND

       Ferrer and Urosa, both of whom are natives and citizens of Venezuela,

arrived in the United States in July 2005, as non-immigrants with permission to

remain until January 2006. Administrative Record (“AR”) at 492. On 6 February

2006, the Department of Homeland Security (“DHS”) issued both of them Notices

to Appear (“NTA”), charging that they were subject to removal under 8 U.S.C. §

1227(a)(1)(B), INA § 237(a)(1)(B), as aliens had who remained in the United

States for a time longer than permitted. Id. at 506. At an initial removal hearing in

June 2006, Ferrer admitted the allegations contained in the NTA and conceded

removability. Id. at 73.

       In December 2005, Ferrer applied for asylum and withholding of removal



                                           2
based on political opinion.1 Id. at 391, 395, 399. In his application, he identified

only one past employer, Metro de Maracaibo (“Metro”), where he had claimed to

have worked as an internal auditor from December 2001 to October 2004. Id. at

394. In his application, he noted that he had been an active member of COPEI, the

Social Christian Party in Venezuela, since 1995.2 Id. at 396, 402. He also asserted

a fear of being tortured or killed if he returned to Venezuela. Id. at 395.

       Ferrer attached a statement to his application in which he discussed the basis

for his asylum claim. Id. at 402–06. He identified himself as a longstanding

opponent of Hugo Chavez, the President of Venezuela. Id. at 402. He expressed

this opposition first by joining the COPEI Revolutionary Youth Group and later by

actively participating in marches, campaigns and other collaborative efforts

protesting against Chavez. Id. Ferrer described how in late 2004, the Venezuelan

government became the largest shareholder in Metro and instituted a number of

personnel changes, including appointing to positions of authority those

sympathetic to Chavez. In addition, the Division of Intelligence and Police

Investigation Service (DISIP) began to investigate those who, like Ferrer, had

signed a referendum to revoke Chavez’s presidential mandate or were otherwise


       1
         He also applied for relief under the United Nations Convention Against Torture and Other
Cruel, Inhuman and Degrading Treatment or Punishment (“CAT”). Id. at 395. The IJ denied this
relief and he did not appeal this decision to either the BIA or us.
       2
           He spelled it Copey in the application.
                                                     3
believed to be opposed to him. Id. at 402–03.

      Ferrer further stated that, shortly after these investigations commenced, he

and his superior, Nancy Peña, observed company funds being diverted to political

campaigns. Id. at 403. They composed a report discussing these abuses but never

published it because Peña was fired before it could be completed. Id. In July

2004, Ferrer claimed to have received threats from various DISIP officers, in

response to which he began to participate in meetings with those advising Manuel

Rosales, the governor of Zulia, the state in which Maricaibo is located, who

opposed Chavez. Id. Later that month, an unknown individual called Urosa and

threatened to harm Ferrer if he did not stop opposing Chavez. Id. Despite this

warning, Ferrer continued to participate in opposition activities, including

campaigning for Rosales. Id. at 404.

      Ferrer also noted that, at some point in October 2004, Metro officials asked

him to endorse their illegal disbursements or to resign. Id. He declined to do

either, so they had DISIP officers bar him from reentering the building. Id. Ferrer

unsuccessfully tried to oppose his firing. Id. at 405. Shortly thereafter, he began to

receive ominous phone calls and was followed by a white Ford Explorer, in

response to which he and his wife moved to the home of a friend. Id. On 16

January 2005, he was caught by three DISIP officers, put into a white Ford

Explorer, taken into the woods with a hood over his head, beaten, and left by the
                                          4
side of the road. Id. After this incident, he and his wife moved to Caracas to live

with another friend. Id. Two months later, that friend began to receive threatening

phone calls regarding his harboring of Ferrer. Id. After learning of these calls,

Ferrer felt he had no choice but to leave the country. Id. at 406. He applied for a

visa and left for the United States on 15 July 2005. Id.

      Ferrer attached a number of exhibits to his application, including medical

and police reports discussing the 16 January 2005 beating and Ferrer’s injuries, a

document noting his membership in COPEI since 1995, and a statement from

Nancy Peña, whose recollection of the events at Metro corresponded to the details

in Ferrer’s statement. Id. at 470, 473, 475, 479, 481. He also provided a copy of

the United States Department of State’s 2006 Country Report on Human Rights

Practices in Venezuela. Id. at 145. According to this report, there had been

harassment of political opposition during 2006. Id. In particular, the report

discussed how the government had compiled a list, termed the “Tascon List,” of all

those who had signed petitions opposing Chavez. Id. at 150. The government then

harassed or fired those on the list who were also government employees. Id.

      Ferrer also included an affidavit from his mother-in-law, who stated that

Ferrer and his wife had been persecuted and threatened physically because of their

political opinions and that their lives might be imperiled if forced to return to

Venezuela. Id. at 418–20. She also noted that she had and the rest of her family
                                           5
had likewise experienced persecution because of Ferrer’s beliefs, most notably

when people attempted to murder her son, Andres Fernando Urosa Urdaneta

(“Andres”), in June 2006 when he was driving an automobile registered in Ferrer’s

name. Id. at 418–19.

      Ferrer’s other attachments confirmed this incident. Andres, in an affidavit,

asserted that the shooting was really an assassination attempt on Ferrer perpetrated

by followers of Chavez. Id. at 308. He based this conclusion on three facts: his

close resemblance to Ferrer, his encounters shortly before the incident with various

individuals who expressed a belief that Ferrer had returned, and the assailants

yelling “You came back” as they shot him. Id. at 308–09. Ferrer also included

various police and court documents about the shooting, as well as photographs

showing the damage to the car. Id. at 266, 268, 274–78, 299. These documents

confirmed that Andres owned a gray Ford sedan, which Ferrer had previously

owned, and that a bullet hit the car while Andres was driving it on 2 June 2006. Id.

at 266, 268, 274. The police report concluded that the shooting was targeted at

Ferrer, not Andres, because of the resemblance of the two, Ferrer’s prior ownership

of the car, and Andres’ claim that, before the shooting, the attackers screamed

“You returned . . . we’re gonna kill you and your wife . . . Jesus.” Id. at 299.

      Ferrer testified at his 26 March 2007 removal hearing. Id. at 78. He

affirmed that his application was accurate and contained all information important
                                           6
to his removal claim. Id. at 83. He stated that he had been persecuted by the

Bolivarian Circles (“the Circles”), a group of Chavez’s followers who persecuted

enemies of the revolution, because of his political activity. Id. at 85. This political

activity included participating in COPEI, for which he claimed to have been the

first vice president for the youth. Id. at 85–86. He indicated that he first drew the

ire of the Circles in July 2004 when, as an auditor at Metro, he refused requests to

siphon money to various political campaigns associated with Chavez. Id. at 91.

The Circles responded to his refusal by informing him that they knew he was a

member of COPEI and had supported various attempts to reduce Chavez’s power.

Id. at 92. He also noted that he had been placed on the Tascon List because of his

support for revoking Chavez’s referendum. Id. at 93. Around the same time, he

and his wife received a number of threatening phone calls which Ferrer believed to

be from the Circles and led him to move to the house of a friend. Id. at 92–94.

      Ferrer also recounted the 15 January 2005 kidnapping and events thereafter.

He stated that he was kidnapped by three individuals in a white Ford Explorer, the

same van used by DICIP and the Circles. Id. at 95. These assailants beat him in

the face, stomach and legs, leading to a broken nose and bruises on his right leg

and left eye. Id. at 95–97. He was subsequently released with the admonition that

this was his last warning and that he should “stay away” and “stop bugging their

lives” or they would kill him because he was “a squalid.” Id. at 96. Because of
                                           7
this incident, he and his wife went to live with Carlos Alberto Rincon, a friend in

Caracas on 20 January 2005. Id. at 97. On 17 February 2005, Rincon received a

phone call in which the speaker asserted that he knew Ferrer was living there, that

Ferrer was an opponent of the revolution, and that Rincon would be deemed an

opponent as well if he let Ferrer stay there. Id. at 98. Based on this threat, Rincon

asked Ferrer to leave the house. Id. Ferrer then moved in with a different friend in

Caracas before coming to the United States in July 2005. Id. at 98–99.

      Ferrer also discussed events since his departure. He asserted that the attempt

on Andres was actually against him because the Circles had been asking family

members to see Ferrer in the days leading up to the incident and the assailants had

stated “You came back . . . Jesus.” Id. at 101. He also noted that family members

had received threatening phone calls from individuals who had discovered that

Ferrer continued to participate in anti-Chavez activities in the United States. Id. at

102–03. Because of these phone calls, family members had urged him not to

return to Venezuela, and Ferrer feared losing his life if he returned. Id. at 103.

      On cross-examination, Ferrer admitted that the affidavit he submitted from

COPEI officials identified him only as a member of the organization, not as a vice

president, and that the only proof he had of being vice president came from family

members’ affidavits. Id. at 104–05, 112. He also acknowledged that he had no

proof of his employment with Metro or of the veracity of his description of his
                                           8
time there other than the affidavit from Nancy Peña, though he claimed that he was

unable to provide an employment card because it had been taken away from him

when he was fired. Id. at 105–06. He noted that he was able to get police reports

about the incidents involving himself and Andres because the police were part of

the government of Zulia, which is in opposition to Chavez. Id. at 106–07. Ferrer

also confirmed that Andres’ initial statement about the shooting did not mention

the assailants referring to Ferrer. Id. at 112.

      After the completion of the cross-examination, the IJ questioned Ferrer. In

response to her questions, Ferrer stated that he worked at the state bidding

commission in Zulia from October 2004 to January 2006. Id. at 122, 125–26. The

bidding commission, whose members were selected and trusted by Governor

Rosales, analyzed public works projects. Id. at 122, 125–28. Ferrer had no proof

of this employment because of the hurried manner in which he had to leave

Maracaibo after the kidnapping. Id. at 129. Ferrer explained that he did not

mention this employment on his asylum application because he thought that he

needed to discuss only that employment relevant to the events upon which he

based his persecution claim. Id.

      The IJ also asked Ferrer about the causes for the various incidents he

recounted. Ferrer claimed that he received the July 2004 and November 2004

threatening phone calls because of his refusal to misappropriate Metro funds. Id. at
                                            9
130. He stated that he was kidnapped and beaten because Governor Rosales had

asked him to be part of a public announcement reporting on the problems at Metro.

Id. at 131–34. Chavez’s supporters were aware of his plan to participate because

they had intercepted his phone calls. Id. at 132–34. Ferrer said that he did not

mention any of this in his application because the application preparer requested

concrete facts and did not request an extended version of his story. Id. at 135.

       The IJ issued an oral decision denying his applications for asylum,

withholding of removal, or CAT relief.3 Id. at 68. She found Ferrer not to be

credible based on a number of inconsistencies between his testimony and his

application. Id. at 57–61. She particularly focused on inconsistencies regarding

Ferrer’s employment with the bidding commission and the rationale for his

kidnapping. Id. at 57–59. His application did not mention this employment at all,

whereas he testified that the kidnappers targeted him because of his activities in

connection with Rosales and the bidding commission. Id. at 58–60. The IJ also

found inconsistencies regarding his role in COPEI, namely whether he was a vice

president of COPEI’s youth group or merely a member. Id. at 60–61.

           In addition to making an adverse credibility finding, the IJ determined that

Ferrer had not provided sufficient evidence to show past persecution or a well-

       3
         In the course of the IJ’s opinion, she made a number of factual errors. In particular, she
misstated several dates for events, such as Ferrer’s period of employment with the bidding
commission, when he was kidnapped, and when he fled to the United States. Id. at 50–53.
                                                 10
founded fear of future persecution based on political opinion. Id. at 61. She

thought that Ferrer based his application on his employment with Metro and with

the bidding commission and found there to have been no objective evidence of

either in the record. Id. at 61–62. She also found no objective evidence of his

being a vice president in COPEI. Id. at 62–63. As to the alleged assassination

attempt, she focused on Andres’ contradictory statements about what was said at

the time of the shooting and concluded that there was no objective evidence that

Ferrer was the target. Id. at 63–64. The IJ also determined that Ferrer’s statements

about the threats against him lacked the detail necessary to determine why he had

been targeted, and that it was unlikely that Ferrer was a serious opponent of the

Chavez government because such a person would have been dealt with swiftly

rather than with vague threats. Id. at 65.

      Ferrer appealed the IJ’s decision regarding his applications for asylum and

withholding of removal to the BIA. Id. at 38–40. He argued that the IJ erred in

making the adverse credibility finding since there were no material discrepancies

in the record and that he had met his burden of proof of establishing past

persecution. Id. at 13–14. He also asserted that the misstated dates and other

factual errors in the IJ’s decision showed that the IJ misunderstood his testimony.

Id. at 16–17. The BIA found no reversible error and therefore dismissed Ferrer’s

appeal. Id. at 2–3. It concluded that the IJ’s adverse credibility finding was
                                             11
justified since she had considered the discrepancies in Ferrer’s application in light

of the overall circumstances. Id. at 2. It also noted that any misstatements by the

IJ did not affect the adverse credibility finding. Id. at 2–3. Additionally, the BIA

concluded that the IJ’s explanation for finding the available evidence inadequate

was reasonable and that Ferrer had not given an adequate rationale for overturning

the IJ’s decision. Id. at 3. Ferrer now petitions us to review the BIA’s decision.

                                  II. DISCUSSION

      Ferrer raises two issues in his petition for review. First, he contends that the

BIA erred in affirming the IJ’s adverse credibility finding. Second, he asserts that

the BIA erred in finding that he had not established persecution on account of his

political opinion. We address these arguments in turn.

      A. Adverse Credibility

      Ferrer asserts that the reasons the IJ cited for making her adverse credibility

determination were not based on actual discrepancies and omissions in the record

and that she failed to provide specific reasons to support her finding. He also

argues that he provided an adequate explanation for all of the alleged omissions

and discrepancies.

      Because the BIA affirmed the IJ’s decision but did not expressly adopt it, we

review only the BIA’s decision. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001). When considering a petition to review a final order, we review
                                          12
legal issues de novo. See Mohammed v. Ashcroft, 261 F.3d 1244, 1247 (11th Cir.

2001). We review factual findings, including credibility determinations, under the

substantial evidence test. See Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286

(11th Cir. 2005). “Under this highly deferential test, we affirm the [BIA’s]

decision if it is supported by reasonable, substantial, and probative evidence on the

record considered as a whole.” Id. (quotation marks and citation omitted). To

reverse the BIA’s factual findings, “we must find not only that the evidence

supports a contrary conclusion, but that it compels one.” Farquharson v. U.S.

Att’y Gen., 246 F.3d 1317, 1320 (11th Cir. 2001); see also Adefemi v. Ashcroft,

386 F.3d 1022, 1027 (11th Cir. 2004) (en banc) (“[T]he mere fact that the record

may support a contrary conclusion is not enough to justify a reversal of the

administrative findings.”)

      Adverse credibility is assessed in light of the totality of the circumstances

and may be based on inaccuracies or falsehoods that do not “go[] to the heart of the

applicant’s claim.” 8 U.S.C. § 1158(b)(1)(B)(iii). An applicant’s testimony, if

credible, may be sufficient to sustain the burden of proof for asylum without

independent corroboration. 8 C.F.R. § 208.13(a). “Conversely, an adverse

credibility determination alone may be sufficient to support the denial of an asylum

application.” Forgue, 401 F.3d at 1287. The BIA must provide “specific, cogent

reasons” for its adverse credibility finding. Id. We “may not substitute [our]
                                          13
judgment for that of the [BIA] with respect to credibility findings.” Id. at 1286

(quotation marks and citation omitted).

      Once the BIA makes an adverse credibility determination, it still has the

duty to consider the applicant’s other evidence supporting his persecution in

“whatever form it may take.” Id. However, the burden is on the applicant to show

that the finding “was not supported by specific, cogent reasons or was not based on

substantial evidence.” Id. (quotation marks and citation omitted). To meet this

burden, the applicant must do more than argue that the BIA’s decision relied upon

“inconsistencies and discrepancies [that were] trivial and irrelevant to the

dispositive issues.” Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1232–33 (11th Cir.

2006) (per curiam) (quotation marks omitted). Providing a “tenable” explanation

for these discrepancies would not compel us to find that the BIA’s credibility

determination was not supported by substantial evidence, particularly if the

applicant provides little or no corroborating evidence. Id. at 1233.

      We find that substantial evidence supports the BIA’s adverse credibility

determination. As Ferrer admits, he omitted from his application any mention of

his role on the bidding commission and the related events involving Rosales and

the government corruption report. He asserts that the omission of the four-month

employment was not material and was insufficient to support an adverse credibility

finding. However, his argument ignores the fact that an evidentiary discrepancy
                                          14
need not be relevant to a dispositive issue. See id. We also note that his testimony

suggested that these events were an impetus behind his kidnapping, which makes

them quite pertinent to his claim. Additionally, although the IJ misstated the time

period that Ferrer was employed with the bidding commission, the BIA found this

error not to be material and relied on other grounds to support its upholding of the

adverse credibility determination. Ferrer has offered other explanations for these

discrepancies, most notably that he did not elaborate about his employment

because the person preparing his asylum application requested concrete facts.

Though there might be some support in the record for these assertions, it is not

sufficient to compel us to come to a contrary conclusion than that of the BIA. See

Farquharson, 246 F.3d at 1320.

      B. Other Evidence Supporting Persecution

      Ferrer argues that he showed past persecution and a well-founded fear of

future persecution on account of his political opinion. In support of his past

persecution claim, he points to his kidnapping and beating, which he contends

occurred because he opposed Chavez’s government. He asserts that his claim is

further buttressed by the threatening phone calls he received from members of the

Circles prior to the kidnapping, which the IJ and BIA incorrectly disregarded. He

also criticizes the IJ for deeming his explanation for the kidnapping implausible

based on her unsubstantiated belief that the Venezuelan government would have
                                          15
acted differently if it truly was responding to his political opposition. Ferrer also

contends that he established a well-founded fear of future persecution based on the

attempted assassination attempt in June 2006. He asserts that the IJ and BIA erred

in finding that there was a lack of objective evidence to support his explanation for

the incident.

      An alien who arrives in or is present in the United States may apply for

asylum. See INA § 208(a)(1), 8 U.S.C. § 1158(a)(1) (2008). To be entitled to

asylum, the alien has the burden of proving with “credible, direct, and specific

evidence in the record” that he is a refugee. Forgue, 401 F.3d at 1287. A

“refugee” is defined as:

      any person who is outside any country of such person's nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of, that country because of persecution or a
      well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political
      opinion.

8 U.S.C. § 1101(a)(42)(A). An alien thus could prove his eligibility for asylum by

showing either that he experienced past persecution on account of one of his

political opinion or that he has a “well-founded fear” that he will be subject to

future persecution because of that opinion. 8 C.F.R. § 208.13(b). If he proves past

persecution on account of a protected ground, there is a rebuttable presumption that

                                           16
he has a well-founded fear of future persecution. See id. Failure to establish a

claim of asylum on the merits necessarily causes a claim for withholding of

removal to fail. Forgue, 401 F.3d at 1288 n.4.

       Persecution is an “extreme concept, requiring more than a few isolated

incidents of verbal harassment or intimidation.” Sepulveda v. U.S. Att’y Gen., 401

F.3d 1226, 1231 (11th Cir. 2005) (per curiam) (quotation marks and citation

omitted). Attempted murder would constitute persecution, as would repeated

threats and physical attacks over a period of several months. See Mejia v. U.S.

Att’y Gen., 498 F.3d 1253, 1257–58 (11th Cir. 2007); Sanchez Jimenez v. U.S.

Att’y Gen., 492 F.3d 1223, 1233 (11th Cir. 2007). Additionally, “[w]e may

consider a threatening act against another as evidence that the petitioner suffered

persecution where that act concomitantly threatens the petitioner.” De Santamaria

v. U.S. Att’y Gen., 525 F.3d 999, 1009 n.7 (11th Cir. 2008). However, “evidence

that either is consistent with acts of private violence or the petitioner’s failure to

cooperate with guerillas, or that merely shows that a person has been the victim of

criminal activity, does not constitute evidence of persecution based on a statutorily

protected ground.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1258 (11th Cir. 2006)

(per curiam).

      An alien can establish a well-founded fear of future persecution based on a

political opinion by “present[ing] specific, detailed facts showing a good reason to
                                            17
fear that he will be singled out for persecution on account of such an opinion.” Id.

(quotation marks and citation omitted). His fear of persecution must be both

subjectively genuine and objectively reasonable. See id. at 1257. The subjective

component can be proven “by the applicant’s credible testimony that he or she

genuinely fears persecution, . . . . [and] the objective prong can be fulfilled either

by establishing past persecution or that he or she has a good reason to fear future

persecution.” Al Najjar, 257 F.3d at 1289 (quotation marks and citation omitted).

      Ferrer has provided evidence that he experienced past persecution, but he

has not shown that it was because of his political opinion. His kidnapping and

beating by DISIP officers, which was verified by police and medical reports,

established past persecution. See Mejia, 498 F.3d at 1257–58. However, the

record contains conflicting evidence regarding the cause of this incident. The

police report containing Ferrer’s description of the kidnapping indicates that

Ferrer’s attackers told him to “stop screwing around.” AR at 470. Similarly, his

asylum application stated that the kidnappers threatened to kill him if he continued

opposing the government. Id. at 405. At the removal hearing, however, Ferrer

testified that he was beaten because of his position on the bidding commission and

his plans to help in the announcement of the irregularities at Metro. Id. at 131–33.

This latter explanation would not constitute persecution on account of a political

opinion. See Ruiz, 440 F.3d at 1258. Since the motivation for the attack was
                                           18
unclear, the record does not compel us to reach a conclusion contrary to the BIA’s

opinion that the persecution was not because of Ferrer’s political opinion. See

Adefemi, 386 F.3d at 1027; Farquharson, 246 F.3d at 1320.

      Similarly, Ferrer has not established that he is entitled to a presumption that

he has a well-founded fear of future persecution. There is evidence to support such

a fear since the shooting involving Andres appears to have been attempted murder

and can be viewed as a threat against Ferrer. See De Santamaria, 525 F.3d at 1009

n.7; Sanchez Jimenez, 492 F.3d at 1233. There was no evidence in the record,

however, that the shooting was on account of Ferrer’s political opinion. See Ruiz,

440 F.3d at 1258. Accordingly, the record does not compel us to find that Ferrer

had a well-founded fear of future persecution based on a statutorily-protected

ground. Given this conclusion, we also find that the record does not compel the

conclusion that he meets the more stringent standard for withholding of removal.

See Forgue, 401 F.3d at 1288 n.4.

                                III. CONCLUSION

      Ferrer seeks review of the BIA’s denial of his application for asylum or

withholding of removal. The record does not contain sufficient evidence to compel

us to reverse the BIA’s determinations that Ferrer was not credible and had not met

his burden of proof to establish eligibility for asylum or withholding of removal.

We thus DENY his petition for review.

      PETITION DENIED.
                                          19